Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on May 17, 2022, in which: 
Claims 1, 2, 4, 6, 9-13, 31, and 33 are currently amended; and
Claims 8, 16-30, and 32 are cancelled.  
Claims 1-7, 9-15, 31, and 33-36 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 10-12 o f the applicant’s remarks, the applicant argues that Park fails to teach “after a completion of listening by all of the at least two nodes, transmitting information on a first channel by the first node in case that a channel listening result of the first node indicates that the first channel is idle.”  The examiner respectfully disagrees.  Park [0351] explains that the wireless communication apparatus has multiple antennas, i.e. at least Ant 1 and Ant2.  Park [0375] explains for the wireless communication apparatus  performs CCA using a plurality of antennas for a predetermined time duration.  Therefore, Ant1 and Ant2 perform CCA for the predetermined time duration.  The result of the CAA performed by the wireless communication apparatus using the plurality of antennas may indicate whether the channel is idle.  Park [0376] explains that the wireless communication apparatus may transmit on the unlicensed band when the channel is determined to be idle.  Therefore, the rejection of claims 1 and 32 is maintained as further explained below.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-12, 31, and 33-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2018/0235008 A1 (herein “Park”).

Claims 1 and 31
Consider claim 1, Park teaches a method of information transmission in an unlicensed band, wherein the method of information transmission is applied to a network device comprising at least two nodes, each of the nodes is a Transmission and Reception Point (TRP), and the method of information transmission comprises: 
listening to a channel in the unlicensed band by the node of the network device, to obtain a channel listening result (see Park Fig. 13, Fig. 14, [0307], [0375] note performing CCA); 
transmitting information on the channel by the node in case that the channel listening result indicates that the channel is idle (see Park Fig. 13, Fig. 14, [0311], [0376] note transmitting on the unlicensed band when the channel is idle),
wherein the at least two nodes comprise a first node (see Park [0351] note the wireless communication apparatus comprising a plurality of antennas including Ant1 and Ant2); 
transmitting information on the channel by the node in case that the channel listening result indicates that the channel is idle comprises: 
after a completion of listening by all of the at least two nodes, transmitting information on a first channel by the first node in case that a channel listening result of the first node indicates that the first channel is idle (see Park Fig. 14, [0375]-[0376] note perform CCA using a plurality of antennas and transmitting on unlicensed band when the unlicensed band is determined to be idle).
Claim(s) 31 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 33
Consider claim 2, Park teaches wherein listening to the channel in the unlicensed band by the nodes of the network device to obtain the channel listening result comprises: listening to the channel in the unlicensed band by the at least two nodes of the network device respectively, to obtain the channel listening result (see Park [0375] note the wireless communication apparatus performs CCA using a plurality of antennas).
Claim(s) 33 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 34
Consider claim 3, Park teaches wherein listening to the channel in the unlicensed band by the at least two nodes of the network device respectively to obtain the channel listening result comprises: 
listening to the channel in the unlicensed band according to respective listening parameter sets of the at least two nodes of the network device respectively, to obtain the channel listening result (see Park [0375] note performing CCA using a plurality of antennas for a predetermined time duration), 
wherein the listening parameter set comprises at least one of: information of a listening start time, information of a listening slot duration for Clear Channel Assessment/enhance Clear Channel Assessment (CCA/eCCA), information of a defer duration, information of a transmission start time, information of a contention window, and information of a backoff counter (see Park [0310], [0375] note performing CCA using a plurality of antennas for a predetermined time duration, symbol periods, slot periods, or subframe periods).
Claim(s) 34 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 35
Consider claim 4, Park teaches wherein listening to the channel in the unlicensed band by the nodes of the network device to obtain the channel listening result comprises: listening to the channel in the unlicensed band by the at least two nodes of the network device jointly, to obtain the channel listening result (see Park [0375] note the wireless communication apparatus performs CCA using a plurality of antennas).
Claim(s) 35 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5 and 36
Consider claim 5, Park teaches wherein listening to the channel in the unlicensed band by the at least two nodes of the network device jointly to obtain the channel listening result comprises: 
listening to the channel in the unlicensed band by the at least two nodes of the network device jointly at a same time, to obtain the channel listening result (see Park [0251]-[0252, [0375] note the wireless communication apparatus performs CCA using a plurality of antennas), 
wherein the at least two nodes are all nodes of the network device, or nodes of the network device that are required to transmit information (see Park [0251]-[0252], [0351], [0375] note the wireless communication apparatus with a plurality of antennas, i.e. Ant1 and Ant2).
Claim(s) 36 is/are rejected for at least the same reason(s) set forth in claim 5.

Claim 6
Consider claim 6, Park teaches wherein listening to the channel in the unlicensed band by the at least two nodes of the network device jointly to obtain the channel listening result comprises: 
listening to the channel in the unlicensed band by the at least two nodes jointly, according to respective listening parameter sets of the at least two nodes, to obtain the channel listening result (see Park [0310], [0375] note performing CCA using a plurality of antennas for a predetermined time duration, symbol periods, slot periods, or subframe periods); or 
listening to the channel in the unlicensed band by the at least two nodes jointly, according to a common listening parameter set of the at least two nodes, to obtain the channel listening result.

Claims 7
Consider claim 7, Park teaches wherein prior to listening to the channel in the unlicensed band by the at least two nodes of the network device jointly to obtain the channel listening result, the method of information transmission further comprises: 
acquiring the listening parameter sets of the at least two nodes of the network device, wherein the listening parameter set comprises at least one of: information of a listening start time, information of a listening slot duration for CCA/eCCA, information of a defer duration, information of a transmission start time, information of a contention window, and information of a backoff counter (see Park [0310], [0375] note performing CCA using a plurality of antennas for a predetermined time duration, symbol periods, slot periods, or subframe periods).

Claim 9
Consider claim 9, Park teaches wherein prior to transmitting information on the first channel by the first node, the method of information transmission further comprises: indicating the first node to perform a self-deferral after a completion of listening by the first node and before transmitting information on the first channel by the first node (see Park [0321] note detecting the channel is occupied and delaying access to the channel until expiration of a predetermined time period, i.e. a backoff period).

Claim 11
Consider claim 11, Park teaches wherein the transmitting information on the first channel by the first node comprises: 
determining a transmission mode according to the first node, wherein the transmission mode comprises at least one of: a Coordinated Scheduling (CS) mode, a Coordinated Beam (CB) forming mode, a Joint Transmission (JT) mode, and a Dynamic Point Selection (DPS) mode (see Park [0335]-[0036] note dynamic beamforming); 
transmitting information on the first channel according to the transmission mode (see Park Fig. 13, Fig. 14, [0311], [0376] note transmitting on the unlicensed band when the channel is idle).

Claim 12
Consider claim 12, Park teaches wherein the listening to the channel in the unlicensed band by the node of the network device to obtain the channel listening result comprises: 
detecting a total power of a signal on the channel in the unlicensed band by the node of the network device (see Park [0009], [0308] note determining an energy sensing indicator by performing energy sensing on the medium of received signals); 
obtaining the channel listening result indicating that the channel is idle in case that the detected total power of the signal on the channel is below a first threshold (see Park [0009], [0376] when the ESI is below the CCA threshold the unlicensed band is determined as the idle state); 
obtaining the channel listening result indicating that the channel is in an occupied state in case that the detected total power of the signal on the channel is above the first threshold (see Park [0009], [0376] when the ESI is above the CCA threshold the unlicensed band is determined as the idle state).
Allowable Subject Matter

Claims 10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647